DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 10/25/2022, with respect to the rejections of claims 1-3, 6-10, 13-15 and 17-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-10, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eilenberger (WO 2019/183657) in view of Xing et al. (CN 109361277 A) and Hamiti et al. (US 2019/0207457).
Regarding claim 1, Eilenberger teaches a stator (1) of an electric motor comprising:

    PNG
    media_image1.png
    349
    449
    media_image1.png
    Greyscale

a stator core (3) including:
a rim; and
a plurality of stator teeth (between each groove 5) extending from the rim, the plurality of stator teeth defining a plurality of tooth gaps (5) between circumferentially adjacent stator teeth;
a plurality of stator windings (6) wrapped along the plurality of stator teeth, the plurality of stator windings (6) including:
a plurality of core segments (FIG 6) extending along the plurality of tooth gaps (5); and
a plurality of end turn segments (FIG 6; hairpins or I pins) connecting adjacent core segments; and

    PNG
    media_image2.png
    88
    1068
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    393
    473
    media_image3.png
    Greyscale

a plurality of non-electrically conductive cooling channels (7) disposed in the stator core (3), the plurality of cooling channels (7) configured to direct a cooling fluid flow therethrough to cool the plurality of stator windings (6);
an inlet header (11) disposed at a first axial end (9) of the stator (1) including a fluid inlet (21), the inlet header (11) fluidly connected to the plurality of cooling channels (7) to direct the cooling fluid flow from the fluid inlet (21) to the plurality of cooling channels (7); and
an outlet header (11; given same reference number) disposed at a second axial end of the stator (1) opposite the first axial end (9) including a fluid outlet (21; given same reference number), the outlet header (11) fluidly connected to the plurality of cooling channels (7) to direct the cooling fluid flow from the plurality of cooling channels (7) to the fluid outlet (21);

    PNG
    media_image4.png
    405
    494
    media_image4.png
    Greyscale

wherein one or more of the inlet header or the outlet header (11) are formed from a polymeric material.

    PNG
    media_image5.png
    55
    1072
    media_image5.png
    Greyscale

	wherein one or more of the inlet header (11) or the outlet header (11) is conformally shaped (within collecting channel 10) to the plurality of end turn segments to cool the plurality of end turn segments.
Eilenberger fails to teach wherein the plurality of cooling channels extend through the plurality of stator teeth.
	Xing teaches wherein the plurality of cooling channels (11) extend through the plurality of stator teeth (8).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Eilenberger to incorporate Xing to teach wherein the plurality of cooling channels extend through the plurality of stator teeth, for the advantages of reducing temperature rise of stator teeth.

    PNG
    media_image6.png
    140
    1071
    media_image6.png
    Greyscale

Eilenberger in view of Xing is silent to the shape of the plurality of end turn segments being curvilinear.
Hamiti teaches wherein the plurality of end turn segments (10) are curvilinear (FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Eilenberger in view of Xing to incorporate Hamiti to teach wherein the plurality of end turn segments are curvilinear, as choosing the shape of an end turn segment would be routine, as the shape is limited to either right angled or curved U-shaped segment.
Regarding claim 2/1, Eilenberger in view of Xing and Hamiti was discussed above in claim 1. Eilenberger further teaches wherein the plurality of cooling channels (7) extend through the plurality of tooth gaps (5).
	Regarding claim 3/1, Eilenberger in view of Xing and Hamiti was discussed above in claim 1. Eilenberger further teaches wherein the plurality of non-electrically conductive cooling channels (7) are formed from a polymeric material (potting compound 8 is made from a polymer).

    PNG
    media_image7.png
    148
    1070
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    246
    462
    media_image8.png
    Greyscale

Regarding claim 6/1, Eilenberger in view of Xing and Hamiti was discussed above in claim 1. Eilenberger further teaches wherein the fluid inlet (21) is circumferentially offset from the fluid outlet (21; FIG 4).

Regarding claim 8, Eilenberger teaches an electric motor comprising:
a rotor (rotor) rotatable about a rotation axis;
a stator (1) disposed radially outboard of the rotor (rotor) defining a radial air gap (air gap) between the rotor (rotor) and the stator (1), the stator (1) including:

    PNG
    media_image9.png
    228
    1091
    media_image9.png
    Greyscale


    PNG
    media_image1.png
    349
    449
    media_image1.png
    Greyscale

a stator core (3) including:
a rim; and
a plurality of stator teeth extending from the rim, the plurality of stator teeth defining a plurality of tooth gaps (5) between circumferentially adjacent stator teeth;
a plurality of stator windings (6) wrapped along the plurality of stator teeth, the plurality of stator windings (6) including:
a plurality of core segments (FIG 6) extending along the plurality of tooth gaps (5); and
a plurality of end turn segments (FIG 6; hairpins or I-pins) connecting adjacent core segments; and
a plurality of non-electrically conductive cooling channels (7) disposed in the stator core (3), the plurality of cooling channels (7) configured to direct a cooling fluid flow therethrough to cool the plurality of stator windings (6);
an inlet header (11) disposed at a first axial end (9) of the stator (1) including a fluid inlet (21), the inlet header (11) fluidly connected to the plurality of cooling channels (7) to direct the cooling fluid flow from the fluid inlet (21) to the plurality of cooling channels (7); and
an outlet header (11; given same reference number) disposed at a second axial end of the stator (1) opposite the first axial end (9) including a fluid outlet (21; given same reference number), the outlet header (11) fluidly connected to the plurality of cooling channels (7) to direct the cooling fluid flow from the plurality of cooling channels (7) to the fluid outlet (21);

    PNG
    media_image4.png
    405
    494
    media_image4.png
    Greyscale

wherein one or more of the inlet header or the outlet header (11) are formed from a polymeric material.

    PNG
    media_image5.png
    55
    1072
    media_image5.png
    Greyscale

Eilenberger fails to teach wherein the plurality of cooling channels extend through the plurality of stator teeth.
Xing teaches wherein the plurality of cooling channels (11) extend through the plurality of stator teeth (8).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Eilenberger to incorporate Xing to teach wherein the plurality of cooling channels extend through the plurality of stator teeth, for the advantages of reducing temperature rise of stator teeth.

    PNG
    media_image6.png
    140
    1071
    media_image6.png
    Greyscale

Eilenberger in view of Xing is silent to the shape of the plurality of end turn segments being curvilinear.
Hamiti teaches wherein the plurality of end turn segments (10) are curvilinear (FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Eilenberger in view of Xing to incorporate Hamiti to teach wherein the plurality of end turn segments are curvilinear, as choosing the shape of an end turn segment would be routine, as the shape is limited to either right angled or curved U-shaped segment.
Regarding claim 9/8, Eilenberger in view of Xing and Hamiti was discussed above in claim 8. Eilenberger further teaches wherein the plurality of cooling channels (7) extend through one or more of the plurality of tooth gaps (5) or the plurality of stator teeth.
Regarding claim 10/8, Eilenberger in view of Xing and Hamiti was discussed above in claim 8. Eilenberger further teaches wherein the plurality of non-electrically conductive cooling channels (7) are formed from a polymeric material (potting compound 8 is made from a polymer).
Regarding claim 13/8, Eilenberger in view of Xing and Hamiti was discussed above in claim 8. Eilenberger further teaches wherein the fluid inlet (21) is circumferentially offset from the fluid outlet (21; FIG 4).

Regarding claim 15, Eilenberger teaches a method of forming a stator (1) of an electric motor, comprising: 
installing a plurality of stator windings (6) to a stator core (1), the stator core (1) including a plurality of core teeth defining a plurality of tooth gaps (5) therebetween; and 
installing a plurality of non-electrically conductive cooling channels (7), the cooling channels (7) configured to direct a cooling fluid flow therethrough to cool the plurality of stator windings (6);
securing an inlet header (11) including a fluid inlet (21) to the plurality of cooling channels (7) at a first axial end of the stator (1); and 
securing an outlet header (11) including a fluid outlet (21) to the plurality of cooling channels (7) at a first axial end of the stator (1);

    PNG
    media_image4.png
    405
    494
    media_image4.png
    Greyscale

wherein one or more of the inlet header or the outlet header (11) are formed from a polymeric material.

    PNG
    media_image5.png
    55
    1072
    media_image5.png
    Greyscale

Eilengerger fails to teach installing a plurality of cooling channels through the plurality of core teeth.
Xing teaches installing a plurality of cooling channels (11) through the plurality of core teeth (8).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Eilenberger to incorporate Xing to teach installing a plurality of cooling channels through the plurality of core teeth, for the advantages of reducing temperature rise of stator teeth.

    PNG
    media_image6.png
    140
    1071
    media_image6.png
    Greyscale

Eilenberger in view of Xing is silent to the shape of the plurality of end turn segments being curvilinear.
Hamiti teaches wherein the plurality of end turn segments (10) are curvilinear (FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Eilenberger in view of Xing to incorporate Hamiti to teach wherein the plurality of end turn segments are curvilinear, as choosing the shape of an end turn segment would be routine, as the shape is limited to either right angled or curved U-shaped segment.
Regarding claim 17/15, Eilenberger in view of Xing and Hamiti was discussed above in claim 15. Eilenberger further teaches further comprising securing the inlet header (11) and/or the outlet header (11) to the plurality of cooling channels (7) via an epoxy material (made of polymer or the material for the potting compound 8).
Regarding claim 18/15, Eilenberger in view of Xing and Hamiti was discussed above in claim 15. Eilenberger further teaches further comprising positioning the fluid inlet (21) circumferentially offset from the fluid outlet (21; FIG 4).

    PNG
    media_image10.png
    82
    1088
    media_image10.png
    Greyscale

Regarding claim 19/15, Eilenberger in view of Xing and Hamiti was discussed above in claim 15. Eilenberger further teaches further comprising forming one or more of the plurality of cooling channels (7), the inlet header (11) or the outlet header (11) by one or more additive manufacturing processes (molding).

    PNG
    media_image11.png
    141
    1082
    media_image11.png
    Greyscale


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eilenberger (WO 2019/183657) in view of Xing et al. (CN 109361277 A) and Hamiti et al. (US 2019/0207457) as applied to claim 1 and 8 above respectively, and further in view of Fakult et al. (US 6,288,460).
Regarding claim 7/1, Eilenberger in view of Xing and Hamiti was discussed above in claim 1. Eilenberger does not explicitly disclose wherein the plurality of cooling channels are located between circumferentially adjacent core segments in the plurality of tooth gaps.
Fakult teaches wherein the plurality of cooling channels (242) are located between circumferentially adjacent core segments (90) in the plurality of tooth gaps (FIG 8).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Eilenberger in view of Xing to incorporate Fakult to teach wherein the plurality of cooling channels are located between circumferentially adjacent core segments in the plurality of tooth gaps, as it would allow the cooling channels to be in close contact to larger area of the conductor.
Regarding claim 14/8, Eilenberger in view of Xing and Hamiti was discussed above in claim 8. Eilenberger does not explicitly disclose wherein the plurality of cooling channels are located between circumferentially adjacent core segments in the plurality of tooth gaps.
Fakult teaches wherein the plurality of cooling channels (242) are located between circumferentially adjacent core segments (90) in the plurality of tooth gaps (FIG 8).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Eilenberger in view of Xing to incorporate Fakult to teach wherein the plurality of cooling channels are located between circumferentially adjacent core segments in the plurality of tooth gaps, as it would allow the cooling channels to be in close contact to larger area of the conductor.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eilenberger (WO 2019/183657) in view of Xing et al. (CN 109361277 A) and Hamiti et al. (US 2019/0207457) as applied to claim 15 above, and further in view of Huber et al. (US 2020/0227965).
Regarding claim 20/15, Eilenberger in view of Xing and Hamiti was discussed above in claim 15. Eilenberger fails to teach forming one of the inlet header or the outlet header together with the plurality of cooling channels prior to installation of the plurality of cooling channels into the stator core.
	Huber teaches forming one of the inlet header (19) or the outlet header (29) together with the plurality of cooling channels (11) prior to installation of the plurality of cooling channels (11) into the stator core (2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Eilenberger in view of Xing, and Hamiti  to incorporate Huber to teach forming one of the inlet header or the outlet header together with the plurality of cooling channels prior to installation of the plurality of cooling channels into the stator core, for the advantages of removing the cooling channels in a non-destructive way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINKI CHANG/Examiner, Art Unit 2834         

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834